DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following:

The use of the term TriStar 3000TM (See, for example, [0064] of the 10/06/20 Specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 31 recites the broad recitation (i.e. no greater than 25 microns), and the Claim also recites a plurality of narrower statements of the range/limitation (e.g. no greater than 22 microns, no greater than 20 microns, etc.). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
For purposes of examination, it will be interpreted that any of the instantly claimed ranges satisfy the requirements of Claim 31. Proper clarification is required (it is suggested, for example, that a single/specific range particle size be selected).

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
TM for multipoint BET nitrogen surface area.” Accordingly, Claim 33 is rendered particularly indefinite insofar as it is unclear if the instantly claimed “Tristar 300TM for multipoint BET nitrogen surface area” is or is not a requirement (assuming that “Tristar 300TM” is a mechanism for assessing surface area in the instantly claimed manner) given the presence of the phrase “can be.” It is further noted that the instant Claim is drawn to a product and not a process (i.e. the methodology by which surface area is measured is not a requirement of the product itself).
For purposes of examination, it will be interpreted that the silica (meeting the limitations of Claim 25) is further required to have a surface area within the instantly claimed range, and that the mechanism by which said surface area is not necessarily limited to the instantly claimed “Tristar 300TM for multipoint BET nitrogen surface area.” Proper clarification is required (it is suggested, for example, that a single/specific surface area range is selected and the method by which it is measured/assessed be omitted).

Claims 40-44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low electrical resistance" in Claim 40 is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claims 41, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 41 recites the broad recitation (i.e. the ER is 75 mΩ·cm2 or less), and the Claim also recites a plurality of narrower statements of the range/limitation (e.g. 70 mΩ·cm2 or less, etc.). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
For purposes of examination, it will be interpreted that any of the instantly claimed ranges satisfy the requirements of Claim 41. Proper clarification is required (it is suggested, for example, that a single/specific electrical resistance range be selected).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-30, 33-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer et al. (US 5,605,569).

	Regarding Claims 25-30, 33-34, Boyer teaches a silica for use in a battery separator (col. 1 lines 28-40). Boyer teaches that the silica exhibits an oil absorption within the range of 195 to 240 ml/100 g, and exhibits a BET surface area within the range of 100 to 300 m2/g (col. 3 lines 1-24). Boyer teaches that the silica is a precipitated amorphous silica (col. 1 lines 28-40, col. 2 lines 60-67).

	Regarding Claims 36-37, Boyer teaches the instantly claimed invention of Claim 25, as previously described.
	Furthermore, Boyer teaches that the silica is comprised in a composition, wherein the composition further comprises a polyolefin, wherein the polyolefin is ultrahigh molecular weight polyethylene (col. 1 lines 16-22, col. 5 Table 1, col. 6 Table 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-39, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569).

	Regarding Claims 38-39, 42, Boyer teaches the instantly claimed invention of Claim 36, as previously described.
	Boyer does not explicitly teach a sheet which comprises the composition, or a separator comprising the composition, wherein the separator is comprised in a lead acid battery.
	However, Boyer teaches that the silica itself is intended for use in a battery separator, and the composition itself is a battery separator formulation (col. 1 lines 28-40, col. 5 lines 52-56, col. 6 lines 4-8). More specifically, Boyer teaches that the battery separator is a microporous diaphragm utilized intended for use in a lead-acid battery, given that lead-acid batteries advantageously utilize separators comprising polyolefin matrices (e.g. ultra high molecular weight polyethylene) having amorphous precipitated silica distributed therein (col. 1 lines 12-40).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the composition of Boyer in a microporous diaphragm (“sheet”) which is utilized as a separator (“battery separator”) in a lead-acid battery, as taught by Boyer, .

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569), and further in view of Obernyer et al. (US 2011/0293988).

	Regarding Claims 31-32, Boyer teaches the instantly claimed invention of Claim 25, as previously described.
	Boyer does not explicitly teach that the silica exhibits an average particle size within the instantly claimed range.
	However, Obernyer teaches a lead acid battery comprising a separator therein (Abstract, [0010]-[0011], [0018]). Obernyer teaches that the separator comprises filler particles therein, wherein the filler particles are, for example, silica particles ([0018]). Obernyer teaches that the filler particles exhibit an average particle size of 0.02 to 20 microns, wherein such filler particles help reduce ohmic resistance, pore size, and cost characteristics of the separator ([0018]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would modify the silica of Boyer such that it exhibits an average particle size of 0.02 to 20 microns (i.e. a range which encompasses, is encompassed within, and/or overlaps the instantly claimed range(s)), as taught by Obernyer, given that such a particle size range of the silica would help further reduce ohmic resistance, pore size, and cost characteristics of a separator comprising the silica therein.

Claims 40-41, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 5,605,569), and further in view of Young et al. (US 4,237,083).

	Regarding Claims 40-41, 43-44, Boyer teaches the instantly claimed invention of Claim 39, as previously described.
	Boyer does not explicitly teach that the separator, which is comprised in a lead-acid battery, exhibits an electrical resistance within the instantly claimed range.
	However, Young teaches a microporous sheet which is used as a battery separator (Abstract, col. 1 lines 9-14). Young teaches that the microporous sheet comprises a blend of polyolefin (e.g. ultra high molecular weight polyethylene) and silica (col. 2 lines 8-14, col. 2 lines 46-49). Young teaches that the battery separator exhibits good electrical resistance characteristics and is this useful as a battery separator given that it exhibits a commercially acceptable electrical resistance which is less than 100 mΩ·in2 (i.e. approximately 15.5 mΩ·cm2) (col. 5 lines 11-21).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the separator of Boyer such that it exhibits an electrical resistance of less than approximately 15.5 mΩ·cm2 (i.e. a “low electrical resistance” which is encompassed within the instantly claimed range), as taught by Young, given that such an electrical resistance is a commercially acceptable electrical resistance characteristic in specific context of battery separators.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729